Case 1:21-cr-00354-APM Document6 Filed 04/13/21 Page 1of1

AO 442 (Rey, LI/11) Arrest Warrant

UNITED STATES DISTRICT COURT

for the

District of Columbia

United States of America

 

r . } Case: 1:21-mj-00353
SONS Be ) Assigned To: Meriweather, Robin M.
) Assign. Date : 4/2/2021
) Description: COMPLAINT W/ ARREST WARRANT
3 Sisk ee )
I Defe: »ndant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) THOMAS B. ADAMS JR.

who is accused of an offense or violation based on the following document filed with the court:

 

Ol Information © Superseding Information TW Complaint

1 Indictment O Superseding Indictment
Violation Notice Order of the Court

© Probation Violation Petition O Supervised Release Violation Petition

This offense is briefly described as follows:

18 U.S.C. § 1752(a)(1) and (2)- Knowingly Entering or Remaining in any Restricted Building or Grounds

Without Lawful Authority;
40 U.S.C. § 5104(e)(2) (D) and (G) - Violent Entry and Disorderly Conduct on Capitol Grounds;

18 U.S.C. § 1512(c)(2) - Obstruction of and Official Proceeding.
Mfes Wier D——___-

 

 

 

 

Date: 4 04/02/2021 _
Issuing officer’s signature
( ity and state: Washington, D.C. Robin M. Meriweather, U.S. Magistrate Judge
Printed name and title
Return hi

 

 

This warrant was received on a : |) a b 4 , and the person was arrested on (date) Se |

at (city and state) ~p rin te \
OD ee
Date: 4 {19 ]2\ 6h Ni yt
“AN

esting officer's signature

Goa v ba Deas: ei Speers ext
Printed name and titl FOL

 

 

 

 

 

 

I
